Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 25, 1976, which (1) vacated an order of the State Division of Human Rights, dated January 20, 1976, which dismissed the complaint upon a finding of no probable cause and (2) remanded the matter to the division for further investigation. Order of the appeal board annulled, on the law, and order of the division reinstated and confirmed, without costs or disbursements. The appeal board erred in vacating the division’s order dismissing the complaint (see Executive Law, § 297-a, subd 7). The record, considered as a whole, clearly justified the division’s finding of no probable cause. In vacating the division’s order and remanding the matter for further investigation, the appeal board impermissibly exceeded the limited scope of its review and substituted its own judgment for that of the division (see Long Is. R. R. Co. v New York State Div. of Human Rights, 50 AD2d 900; Matter of Pepsi-Cola Metropolitan Bottling Co. v State Human Rights Appeal Bd., 42 AD2d 760; Wyckoff Hgts. Hosp. v State Div. of Human Rights, 38 AD2d 596). Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.